DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

	Applicant’s amendment to the claims, filed on 11/19/2020, is acknowledged.  Entry of amendments are accepted and made of record.

Response to Arguments/remarks
	Applicant’s arguments, see pg. 6, with respect to the rejection of claim(s) 1 - 16 under 35 U.S.C. §112 (b), as being indefinite, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
	
Applicant’s arguments, see pp. 6 - 8,  with respect to the rejection of claim(s) 1 - 16 under 35 U.S.C. §103, have been fully considered but are moot in view of the new ground(s) of rejection.	

Claims 1 - 16 are pending in the instant application.
Claim 6 is cancelled. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 5, 7 - 9 and 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. (US Pub. No. 2013/0242435 A1; hereinafter Fuji) in view of Amano et al. (US Pub. No. 2002/0044396 A1; hereinafter Amano) further in view of Zhou et al. (US 2013/0021841 A1; hereinafter Zhou).

Regarding claim 1, Fuji teaches, (Figs. 1 - 20; ¶¶ [0001] – [0025], [0037] – [0305] and [0421] – [0423]; not all figures reproduced below), for example, a magnetic device comprising a magnetic tunnel junction element (120, “a magneto-resistance effect element 120”; ¶ [0299]), the magnetic tunnel junction element (120) comprising:
a first structure (10s1; ¶ [0299]) having ferromagnetism (“A ferromagnetic material is used for the first magnetic layer 14 and the second magnetic layer 18”; ¶ [0053]); 
a second structure (10r; ¶ [0299]) having ferromagnetism (“A ferromagnetic material is used for the first magnetic layer 14 and the second magnetic layer 18”; ¶ [0053]); and 
a first nonmagnetic layer (51, ¶[0299] 󠇆󠇆 “… a nonmagnetic metal such as copper, gold, silver, ruthenium, iridium, osmium, rhenium, rhodium, and tantalum may be used as the intermediate layer 51”; ¶ [0304]) provided between the first structure (10s1) and the second structure (10r);
wherein:
the first structure (10s1) and the second structure (10r) are antiferromagnetically coupled via (“… the magnetization of the second magnetic layer 18 can be coupled with the magnetization of the second magnetic layer 18b in an antiparallel manner.”; ¶ [0304]) the first nonmagnetic layer (51); 
a second nonmagnetic layer (142; ¶ [0064] “Ru (0.9 nm) corresponds to the magnetic coupling layer 142….”; ¶ [0090] 󠇆󠇆 “Also a nonmagnetic metal such as copper, gold, silver, ruthenium, iridium, osmium, rhenium, rhodium, and tantalum….” ; ¶ [0304]) surface (10s’; see Fig. 20 annotated by Examiner) of the first structure (10s1) opposite from a surface (10s”; see Fig. 20 annotated by Examiner) of the first structure (10s1) on which the first nonmagnetic layer (51) is provided; and
a first ferromagnetic layer (141; ¶ [0064] 󠇆󠇆 “Co75Fe25 (4.4 nm) corresponds to the lower pinned layer 141”; ¶ [0090]) provided on a surface (142’; see Fig. 20 annotated by Examiner) of the second nonmagnetic layer (142) opposite from a surface (142”; see Fig. 20 annotated by Examiner) of the second nonmagnetic layer (142) on which the first structure (10s1) is provided,
and
the first structure (10s1) includes a first nitride layer (21; ¶ [0046] “Some magneto-resistance effect elements have a configuration in which a thin film spin filter (SF) layer of an oxide or a nitride is interposed in a ferromagnetic layer or at the interface between a ferromagnetic layer and a nonmagnetic spacer layer…. The oxide layer 21 according to the embodiment functions as, for example, the SF layer.”; ¶ [0058]); and
the second nonmagnetic layer (142) includes (“Also any material other than Ru may be used for the magnetic coupling 142 layer to the extent that the material can cause a sufficient antiferromagnetic coupling between the lower pinned layer 141 and the upper pinned layer 143 sandwiching the magnetic coupling layer 142.”; ¶ [0200]).

    PNG
    media_image1.png
    1015
    680
    media_image1.png
    Greyscale

FIG. 20 of FUJI

Amano however in a similar field of endeavor teaches, (Figs. 4A – 5; ¶¶ [0001] – [0028], [0032] – [0033], [0036], [0081] – [0106] and [0126] – [0130]; not all figures reproduced below), for example, a magnetic device comprising a magnetic tunnel junction element, the magnetic tunnel junction element (“FIGS. 4A, 4B, 4C, and 4D are each a cross section view provided as explanatory means for describing the TMR device….”; ¶ [0082] as evidenced by “A device having a ferromagnetic tunnel junction is denoted as a tunnel magnetoresistance effect device (TMR device).”; ¶ [0007]) comprising:
a first structure (I;  see Fig. 4D) having ferromagnetism (¶ [0083]); 
a second structure (II;  see Fig. 4D) having ferromagnetism (¶ [0083]); and 
the first structure (I) includes a first ferromagnetic nitride layer (305; ¶ [0084] “In the present embodiment, an oxide of a ferromagnetic material of either of the neighboring magnetization fixed layers is used for the first and the second insulator material layers 305 and 310. It is possible to use a carbide or a nitride in the place of the oxide.”; ¶ [0089])
Amano’s magnetic device can be utilized with the magnetic tunnel junction element of Fuji’s and Amano’s first ferromagnetic nitride layer can be for the first nitride layer of Amano’s. This combination would arrive at the claimed limitation of a magnetic 

    PNG
    media_image2.png
    795
    1400
    media_image2.png
    Greyscale

FIG. 4D of AMANO

    PNG
    media_image3.png
    949
    1322
    media_image3.png
    Greyscale

FIG. 5 of AMANO
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.
Fuji in view of Amano however does not explicitly teach; the second nonmagnetic layer includes magnesium oxide.
Zhou however in a similar field of endeavor teaches, (Figs. 1 – 7; ¶¶ [0001] – [0017], [0022] – [0036] and [0064] – [0066]; not all figures reproduced below), for example, a nonmagnetic layer (2; ¶ [0029]) includes magnesium oxide (“… the SL 2 of each of the elements 10 and 20 is made of non-magnetic material such as but not limited to, ruthenium (Ru), tantalum (Ta), titanium (Ti), MgO, Cu, hafnium (Hf), zinc oxide (ZnO), tantalum nitride (TaN), titanium nitride (TiN), IrMn, PtMn, FeRh or alumina”; ¶ [0029]).


    PNG
    media_image4.png
    834
    654
    media_image4.png
    Greyscale

FIG. 1 of ZHOU
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the material of the second nonmagnetic layer as disclosed by Fuji in view of Amano by substituting the nonmagnetic material as disclosed by Zhou as one of ordinary skill would recognize that an anti-ferromagnetic coupling can be formed between a perpendicular reference layer and a perpendicular pinned layer, particularly when it is made of Ru, Cu or MgO (¶¶ [0024], [0027]; Zhou) as any material other than Ru to the extent that the material can cause a sufficient antiferromagnetic coupling between the lower pinned layer and the upper pinned layer  sandwiching the magnetic coupling layer (¶ [0200]; Fuji)  and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results. 
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 2, Fuji in view of Amano further in view of Zhou teaches every limitation as applied in claim 1.  Amano further teaches, wherein the first ferromagnetic nitride layer (305) includes a nitrogen compound of at least one of iron, cobalt, and nickel (“the insulator material layer …. (2) above, i.e., at least one element selected from the group consisting of Fe, Co, and Ni. The same applies to element M of a nitride or a carbide.”; ¶ [0051] as evidenced by ¶ [0089]).

Regarding claim 3, Fuji in view of Amano further in view of Zhou teaches every limitation as applied in claim 1.  Fuji further teaches, wherein the first nonmagnetic layer (51) includes at least one of ruthenium, iridium, rhodium, and osmium (“Also a nonmagnetic metal such as copper, gold, silver, ruthenium, iridium, osmium, rhenium, rhodium, and tantalum may be used as the intermediate layer 51.”; ¶ [0304]).

	Regarding claim 4, Fuji in view of Amano further in view of Zhou teaches every limitation as applied in claim 1.  Fuji further teaches, wherein the second structure (10r) includes a first ferromagnetic layer (141b; ¶ [0301]  “For the lower pinned layer 141, for example, a CoxFe100- x alloy (x=0% to 100%)”; ¶ [0195]  “A ferromagnetic material is used for the first magnetic layer 14 and the second magnetic layer 18”; ¶ [0053]) adjacent to the first nonmagnetic layer (51).

Regarding claim 5, Fuji in view of Amano further in view of Zhou teaches every limitation as applied in claim 1 and claim 4.  Fuji further teaches, wherein the first ferromagnetic layer (141b) includes at least one of iron, cobalt, and nickel (“For the lower pinned layer 141, for example, a CoxFe100- x alloy (x=0% to 100%)”; ¶ [0195]).

Regarding claim 7, Fuji in view of Amano further in view of Zhou teaches every limitation as applied in claim 1.  Fuji further teaches, wherein the first structure (10s1) further includes a third ferromagnetic layer (143; ¶ [0064]  “… Fe50Co50 (6 nm) corresponds to the upper pinned layer 143.”; ¶ [0090]) provided in contact with the second nonmagnetic layer (142) and between the second nonmagnetic layer (142) and the first nitride layer (21).
Amano further teaches, the first ferromagnetic nitride layer (305).

Regarding claim 8, Fuji in view of Amano further in view of Zhou teaches every limitation as applied in claim 1 and claim 7.  Fuji further teaches, wherein the third ferromagnetic layer (143) includes at least one of iron, cobalt, and nickel (“… Fe50Co50 (6 nm) corresponds to the upper pinned layer 143.”; ¶ [0090]).

Regarding claim 9, Fuji in view of Amano further in view of Zhou teaches every limitation as applied in claim 1 and claim 7.  Fuji further teaches, wherein the first structure (10s1) further includes a third nonmagnetic layer (16; ¶ [0046]) provided between the first nitride layer (21) and the third ferromagnetic layer (143).

 
	Regarding claim 11, Fuji in view of Amano teaches every limitation as applied in claim 1.  Fuji further teaches, wherein the first structure (10s1) further includes a fourth ferromagnetic layer (18; ¶ [0046] “The second magnetic layer 18: Fe50Co50 (6 nm)”; ¶ [0087]) provided in contact with the first nonmagnetic layer (51) and between the first nonmagnetic layer (51) and the first nitride layer (21). 
Amano further teaches, the first ferromagnetic nitride layer (305).

Regarding claim 12, Fuji in view of Amano further in view of Zhou teaches every limitation as applied in claim 1 and claim 11.  Fuji further teaches, wherein the fourth ferromagnetic layer (18) includes at least one of iron, cobalt, and nickel (“The second magnetic layer 18: Fe50Co50 (6 nm)”; ¶ [0087]).

Regarding claim 13, Fuji in view of Amano further in view of Zhou teaches every limitation as applied in claim 1 and claim 4.  Fuji further teaches, wherein the second structure (10r) further includes a second nitride layer (21b; ¶ [0299]  “Some magneto-resistance effect elements have a configuration in which a thin film spin filter (SF) layer of an oxide or a nitride is interposed in a ferromagnetic layer or at the interface between a ferromagnetic layer and a nonmagnetic spacer layer…. The oxide layer 21 according to the embodiment functions as, for example, the SF layer.”; ¶ [0058]) provided on a surface (10r”; see Fig. 20 annotated by Examiner) of the first surface (10r”’; see Fig. 20 annotated by Examiner) on which the first nonmagnetic layer (51) is formed.
Fuji in view of Amano however does not explicitly teach; the second structure includes a second ferromagnetic nitride.
Amano however in a similar field of endeavor teaches, (Figs. 4A – 5; ¶¶ [0001] – [0028], [0032] – [0033], [0036], [0081] – [0106] and [0126] – [0130]; not all figures reproduced below), for example, the second structure (II) includes a second ferromagnetic nitride layer (310; ¶ [0084] “In the present embodiment, an oxide of a ferromagnetic material of either of the neighboring magnetization fixed layers is used for the first and the second insulator material layers 305 and 310. It is possible to use a carbide or a nitride in the place of the oxide.”; ¶ [0089])
Amano’s second ferromagnetic nitride layer can be for the second nitride layer of Amano’s. This combination would arrive at the claimed limitation of the second structure includes a second ferromagnetic nitride.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify magnetic tunnel junction element as disclosed by Fuji by substituting the material of second nitride layer with the material of the second ferromagnetic nitride layer as disclosed by Amano as one of ordinary skill would recognize that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07); and a 

Regarding claim 14, Fuji in view of Amano further in view of Zhou teaches every limitation as applied in claim 1, claim 4 and claim 13.  Amano further teaches, wherein the second ferromagnetic nitride (13) includes a nitrogen compound of at least one of iron, cobalt, and nickel (“the insulator material layer …. (2) above, i.e., at least one element selected from the group consisting of Fe, Co, and Ni. The same applies to element M of a nitride or a carbide.”; ¶ [0051] as evidenced by ¶ [0089]).

Regarding claim 15, Fuji in view of Amano further in view of Zhou teaches every limitation as applied in claim 1, claim 4 and claim 13.  Fuji further teaches, wherein the second structure (10r) further includes a fourth nonmagnetic layer (16b; ¶ [0300]) provided between the first ferromagnetic (141b) and the second ferromagnetic nitride (21b).

Claim 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. (US Pub. No. 2013/0242435 A1; hereinafter Fuji) in view of Amano et al. (US Pub. No. 2002/0044396 A1; hereinafter Amano) further in view of Zhou et al. (US 2013/0021841 A1; hereinafter Zhou) and further in view of Sawada et al. (US Pub. No. 2016/0254442 A1; hereinafter Sawada).

Regarding claim 10, Fuji in view of Amano further in view of Zhou teaches every limitation as applied in claim 1, claim 7 and claim 9.  Fuji further teaches, wherein the third nonmagnetic layer (16) a nonmagnetic material (“A nonmagnetic metal layer containing at least one element selected from copper (Cu), silver (Ag), and gold (Au), for example, is used as the nonmagnetic layer 16.”; ¶ [0208]).  Fuji further teaches, a nonmagnetic metal such as copper, gold, silver, ruthenium, iridium, osmium, rhenium, rhodium, and tantalum (¶ [0304]).
Fuji in view of Amano further in view of Zhou however does not explicitly teach; the third nonmagnetic layer  includes at least one of tantalum, molybdenum, tungsten, rhodium, iridium, ruthenium, and platinum. 
Sawada however in a similar field of endeavor teaches, (Figs. 5 – 7C; ¶ [0001] – [0004], [0009] - [0013] and [0035] – [0056]; not all figures reproduced below), for example, the nonmagnetic layer (35; ¶ [0042]) includes at least one of tantalum, molybdenum, tungsten, rhodium, iridium, ruthenium, and platinum (“… underlayer 35 of Ru or the like ….”; ¶ [0042]).
Sawada’s nonmagnetic layer can be substituted for the third nonmagnetic layer of Amano’s. This combination would arrive at the claimed limitation of the third nonmagnetic layer includes at least one of tantalum, molybdenum, tungsten, rhodium, iridium, ruthenium, and platinum. 



    PNG
    media_image5.png
    810
    1041
    media_image5.png
    Greyscale

FIG. 6 of SAWADA
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the material of the third nonmagnetic layer as disclosed by Fuji in view of Amano by substituting with the material of the nonmagnetic layer as disclosed by Sawada as one of ordinary skill would recognize that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Regarding claim 16, Fuji in view of Amano further in view of Zhou teaches every limitation as applied in claim 1, claim 4, claim 13 and claim 15.  Fuji further teaches, wherein the fourth nonmagnetic layer (16b) a nonmagnetic material (“A nonmagnetic metal layer containing at least one element selected from copper (Cu), silver (Ag), and gold (Au), for example, is used as the nonmagnetic layer 16.”; ¶ [0208]).  Fuji further 
Fuji in view of Amano further in view of Zhou however does not explicitly teach; the fourth nonmagnetic layer  includes at least one of tantalum, molybdenum, tungsten, rhodium, iridium, ruthenium, and platinum. 
Sawada however in a similar field of endeavor teaches, (Figs. 5 – 7C; ¶ [0001] – [0004], [0009] - [0013] and [0035] – [0056]; not all figures reproduced below), for example, the nonmagnetic layer (35; ¶ [0042]) includes at least one of tantalum, molybdenum, tungsten, rhodium, iridium, ruthenium, and platinum (“… underlayer 35 of Ru or the like ….”; ¶ [0042]).
Sawada’s nonmagnetic layer can be substituted for the fourth nonmagnetic layer of Amano’s. This combination would arrive at the claimed limitation of the fourth nonmagnetic layer includes at least one of tantalum, molybdenum, tungsten, rhodium, iridium, ruthenium, and platinum. 

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the material of the fourth nonmagnetic layer as disclosed by Fuji in view of Amano by substituting with the material of the nonmagnetic layer as disclosed by Sawada as one of ordinary skill would recognize that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07); and a person having ordinary skill in .




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.B.R/Examiner, Art Unit 2818      

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818